Citation Nr: 0825164	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-36 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
40 percent for service-connected lumbosacral strain/sprain 
syndrome.  

2.  Entitlement to an initial disability rating higher than 
10 percent for service-connected left knee arthritis.  

3.  Entitlement to a disability rating higher than 20 
percent, from November 22, 2004 to May 31, 2005, and higher 
than 10 percent, after May 31, 2005, for service-connected 
right knee traumatic arthritis.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from January 1976 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in July and August 2005 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  

In March 2008, the veteran and his wife testified before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing at the RO.  A transcript of the hearing is of record.  

At the March 2008 hearing, the veteran provided testimony as 
to disabilities affecting his hands, right arm, and right 
shoulder, which he believes are secondary to his service-
connected lumbosacral spine disability.  He also testified 
about a left ankle disability which he believes is secondary 
to his service-connected knee disabilities.  The veteran's 
testimony is considered an informal claim as to those issues 
and, therefore, the issues are referred to the RO for 
appropriate development and adjudication.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action is required on his 
part. 




REMAND

Unfortunately, the record as it stands is currently 
inadequate for rendering a fully informed decision as to the 
veteran's claims for increased ratings.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  VA's duty to assist 
entails assisting the veteran in obtaining evidence necessary 
to substantiate his claim, including relevant records from 
private medical care providers identified by the veteran and 
records in the custody of a Federal department or agency.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this context, the Board notes that, following the March 
2008 Travel Board hearing, the record was held open in order 
for VA to assist the veteran in obtaining medical records 
from one of his private physicians.  (His representative at 
the hearing was being re-located to another office, and would 
not be available to assist with the matter.)  At the March 
2008 hearing, the veteran testified that he received 
treatment for his leg and back pain from a Dr. C, at Cam Care 
Health Corporation, from June 2005 to January 2008.  See 
hearing transcript at p. 32.  He submitted a consent form, VA 
Form 21-4132, authorizing VA to obtain the records on his 
behalf, and he also submitted a written waiver of RO 
consideration of the additional records and evidence received 
in conjunction with his claim.  However, there is no 
indication in the record that the RO attempted to obtain the 
records from Cam Care Health Corporation, as requested by the 
veteran.  

In addition, there is evidence of record which shows the 
veteran is receiving disability benefits through the Social 
Security Administration (SSA).  In July 2006, the veteran 
submitted a statement which shows the amount he receives from 
SSA each month.  More recently, at the March 2008 Travel 
Board hearing, the veteran testified that he receives SSA 
disability benefits, although he did not indicate for what 
particular disability(ies) he receives those benefits.  

Review of the record reveals that the actual SSA decision and 
the reports and records considered by SSA in making its 
decision are not contained in the claims folder.  VA's duty 
to assist the veteran particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA or Social Security records.  See 38 
C.F.R. § 3.159(c)(2) (2007).  Therefore, because these 
records may contain pertinent information to this claim, VA 
is obligated to obtain them.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  

The Board notes that the RO denied entitlement to total 
disability rating based upon individual unemployability 
(TDIU) in rating decisions dated in March and May 2006.  In 
May 2006, the veteran submitted a timely notice of 
disagreement as to the issues currently on appeal and his 
claim for TDIU.  Although the RO has properly developed the 
claims currently on appeal, it does not appear that a 
Statement of the Case (SOC) has been prepared as to the 
veteran's claim for TDIU.  Where an SOC has not been provided 
following the timely filing of an NOD, a remand to the RO is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

1.	With appropriate authorization, obtain 
the veteran's records of treatment from 
Cam Care Health Corporation, dated from 
June 2005 to the present, and associate 
them with the claims file.  A signed 
authorization and consent form is 
included in the record.  All negative 
responses or unsuccessful attempts 
should be fully documented in the claims 
file.  

2.	Request from the Social Security 
Administration all records related to 
the veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  All negative responses 
or unsuccessful attempts should be fully 
documented in the claims file.  

3.	After the development above has been 
completed to the extent possible, re-
examine the claims file to determine 
whether any supplementary development is 
warranted including, but not limited to, 
obtaining any outstanding treatment 
records, or whether an additional an 
orthopedic examination is necessary.

4.	Thereafter, the issues on appeal should 
be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

5.	The RO should issue an SOC regarding the 
issue of entitlement to a total 
disability rating based upon individual 
unemployability (TDIU).  Thereafter, if, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal as to that issue, that claim 
should be returned to the Board.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

